 4:19-cr-03011-JMG-CRZ Doc # 207 Filed: 05/23/20 Page 1 of 2 - Page ID # 721



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                            4:19CR3011

     vs.
                                                              ORDER
TAWHYNE M. PATTERSON SR.,
DAMON D. WILLIAMS, DANTE D.
WILLIAMS,  IRA     MORROW, and
WILLIAM BOOTHE III,

                     Defendants.


      Defendant Patterson has moved to continue the pretrial motion deadline,
(Filing No. 206), because Defendant needs additional time to investigate this
case and prepare for trial. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant Patterson’s motion to continue, (Filing No. 206), is
               granted.

      2)       As to all defendants, pretrial motions and briefs shall be filed on or
               before June 26, 2020.

      3)       As to all defendants, trial of this case remains continued pending
               resolution of any pretrial motions filed.

      4)       The ends of justice served by granting the motion to continue
               outweigh the interests of the public and the defendant in a speedy
               trial, and as to all defendants, the additional time arising as a result
               of the granting of the motion, the time between today’s date and
               June 26, 2020, shall be deemed excludable time in any computation
               of time under the requirements of the Speedy Trial Act, because
               although counsel have been duly diligent, additional time is needed
4:19-cr-03011-JMG-CRZ Doc # 207 Filed: 05/23/20 Page 2 of 2 - Page ID # 722



          to adequately prepare this case for trial and failing to grant additional
          time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1),
          (h)(6) & (h)(7). Failing to timely object to this order as provided under
          this court’s local rules will be deemed a waiver of any right to later
          claim the time should not have been excluded under the Speedy
          Trial Act.


    Dated this 23rd day of May, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
